Exhibit SNRG Corporation Announces License Agreement November 3, 2009 – SNRG Corporation (Pinksheets: SNRG) announced this morning that the Company has entered into an exclusive North American technology agreement with Vega Invest AG d/b/a Enviropark Global AG for advanced waste processing and materials recovery technologies. The agreement grants the Company all North American rights to the Enviropark concept and related technologies. The Enviropark model brings together a matrix of waste streams that create an economically viable combination of revenue from tipping fees and the sale of recycled materials on the upstream side of gasification and revenues from materials and products derived from the syngas and inorganic liquids produced from the gasification of a blended waste feedstock. According to the Chief Executive Officer of SNRG Corp., D. Elroy Fimrite, “In the evolution of manufacturing we have had magnificent developments in the creation of useful products from virgin materials, but we have not been as creative in recapturing these materials after the product life expires. We not only bury and incinerate most of these products, but we bury and incinerate by-products and waste resulting from the processes leading to the manufacture of the products.
